—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated October 25, 1999, annulling the petitioners’ determination to terminate the employment of an employee and imposing a penalty of suspension, the appeal is from an order of the Supreme Court, Kings County (Steinhardt, J.), dated March 27, 2000, which granted the petition, vacated the award, and reinstated the petitioners’ determination.
Ordered that the order is affirmed, with costs.
The Supreme Court properly vacated the arbitration award which modified the penalty imposed by the petitioners from dismissal of the subject employee to a time-served suspension (see, Matter of New York City Tr. Auth. v Transport Workers Union, 243 AD2d 567; Matter of New York City Tr. Auth. v Transport Workers Union, 220 AD2d 749). Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.